1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   AE CHOUANMASAY,                                   )   Case No.: 1:19-cv-01749- JLT
                                                       )
12                  Plaintiff,                         )   ORDER DIRECTING PLAINTIFF TO FILE AN
                                                       )   AMENDED MOTION TO PROCEED IN FORMA
13          v.                                         )   PAUPERIS
                                                       )
14   ANDREW SAUL,                                      )
     Commissioner of Social Security,                  )
15                                                     )
                    Defendant.                         )
16                                                     )

17          Ae Chouanmasay seeks to proceed in forma pauperis in this action for judicial review of the
18   administrative decision denying an pplication for Social Security benefits. (Doc. 2) The Court may
19   authorize the commencement of an action without prepayment of fees “by a person who submits an
20   affidavit that includes a statement of all assets such person . . . possesses [and] that the person is
21   unable to pay such fees or give security therefor.” 28 U.S.C. § 1915(a). Plaintiff completed an
22   application and affidavit on December 3, 2019. (Doc. 2) However, the information provided is
23   insufficient to determine whether Plaintiff satisfies the requirements of 28 U.S.C. § 1915(a).
24          According to his application, Plaintiff is unemployed and he does not report any prior
25   employment or wages. (Doc. 2 at 1) In addition, Plaintiff indicates that he has not received any
26   money from penstion, disability payments, gifts, or any other sources. (Id.) Further, Plaitniff indicates
27   he does not have cash, a checking account, or savings account. (Id. at 2) Instead, Plaintiff merely
28   notes “lives with family.” (Id.) Given the lack of information provided regarding Plaitniff’s finances,

                                                           1
1    the Court is unable to determine whether Plaintiff is dependent upon another—such as a spouse or

2    parent—who may pay the filing fee in this action.

3           Therefore, Plaintiff is ORDERED to file, within twenty-one days of this order, an application

4    that includes additional information regarding how Plaintiff is supporting himself, or his dependence

5    on another. Upon receipt of this information, the Court will resume consideration of Plaintiff’s motion

6    to proceed in forma pauperis. Plaintiff is warned that failure to comply with this order may result in

7    denial of the application to proceed in forma pauperis.

8
9    IT IS SO ORDERED.

10      Dated:     December 30, 2019                           /s/ Jennifer L. Thurston
11                                                     UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
